 In the Matter Of MEADOW VALLEY LUMBER COMPANYandLUMBER ANDSAWMILL WORKERS UNION, LOCAL #2626Case No. B-2472.-Decided May 27,1911Jurisdiction:lumber manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until it is certified by the Board ; electionordered to be held when the Regional Director finds Company has resumednormal operations.UnitAppropriate for Collective-Bargaining:production employees of the Com-pany at its sawmill, excluding supervisory and clerical employees andconstruction workers.Mr. Ray C. Smith,of Twain, Calif., for the Company.Mr. Charles J. Janigian,of San Francisco, Calif. andMr. D. R.Streeter,of Quincy, Calif., for the L. & S. W.Mr. Howard DyerandMr. Harold Arrasmith,of Susanville, Calif.,for the I. W. A.Mr. William T. Little,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 19, 1940, Lumber and Sawmill Workers Union, No.2626, herein called the L. & S. W., filed with the Regional Directorfor the Twentieth Region (San Francisco, California) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Meadow Valley Lumber Company,Meadow Valley, California, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On January 24, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On32 N. L. R. B., No. 21.445692-42-vol. 32--9115 116DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 6, 1941, the Acting Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the L. &S.W., and International Woodworkers of America, Local No. 6-215,and California State Industrial Union Council, labor organizationsclaiming to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on April 14, 1941, at Quincy,California, before Paul Jennings, the Trial Examiner duly designatedby the Chief Trial Examiner.At the hearing, International Wood-workers of America, Local 6-234, affiliated with the C. I. 0., hereincalled the I.W. A., appeared and intervened in the proceeding.TheCompany, the L. & S. W., and the I. W. A. were represented bycounsel or official representatives, and all participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On May 2, 1941, the L. & S. W. submitted a brief which has beenduly considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMeadow Valley Lumber Company, a California corporation havingits principal office and place of business in Oakland, California, isengaged in the, manufacture of lumber at Spanish Ranch and Grey'sFlat, California.Of the 20,245,701 board feet of lumber cut at theCompany's sawmill between January 1 and November 20, 1940, ap-proximately 4,761,000 board feet, or about 24 per cent, were shippedto points outside the State of California; 5,906,000 board feet, orabout 29 per cent, were shipped to points within the State of Cali-fornia; and approximately 9,578,701 board feet, or about 47 per cent,remained unsold at the time of the hearing.The Company admitsthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers Union, Local No. 2626,is a labororganization chartered by the United Brotherhood of Carpenters &Joiners of America, and affiliated with the American Federation ofLabor.It admits to membership employees of the Company. MEADOW VALLEY LUMBER COMPANY117InternationalWoodworkers of America, Local 6-234, is a labororganization affiliated with the Congress of Industrial Organization,,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn September 1940, the L. & S. W. requested recognition as theexclusive bargaining agent of the employees of the Company's saw-mill.The Company replied that it would not recognize the L. &S.W. as the exclusive representative of the sawmill employees untilthe L. & S. W. was certified by the Board.A statement prepared by the Acting Regional Director and intro-duced in evidence at the hearing, shows that the L. & S. W. and theI.W. A. represent a substantial number of employees 1 in the unitfound below to be appropriate.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company's business is comprised of (1) a sawmill and (2)a yard and planing mill.At the Company's sawmill at MeadowValley,2 logs are cut into rough green lumber.The lumber is thentransported to the Company's yard and planing mill at Grey's Flat,approximately 25 miles distant,3 where it is piled, seasoned, andmanufactured into the finished product.The L. & S. W. claims thatthe production employees of the sawmill, excluding the employeesof the yard and planing mill, constitute an appropriate unit.TheI.W. A. claims that all the employees of the Company, including1The report of the Acting Regional Director shows that 43 of the 63 employees on theOctober 15,1940, sawmill pay roll,signed application cards for the L & S W. and 11signed application cards for the I. W. A.2Throughout the hearing the names Spanish Ranch and MeadowValley were used inter-3At the time of the hearing the Company was constiucting a new yard and planing millabout 8 miles from the sawmill.When the new yard and planing mill is completed, thepresent onewill be abandoned. 118bECISIONSOF NATIONALLABOR RELATIONS BOARDthose of the yard and planing mill, constitute a single appropriateunit.The Company takes no position as to the appropriateness ofthe unit.On February 1, 1940, the Company and the I. W. A. negotiated aclosed-shop contract for the employees of the yard and planing mill.During the summer of 1940 both the L. & S. W. and the I. W. A.sought to organize the employees of the sawmill.On March 30, 1941,the contract with the I. W. A. expired. Thereafter, however, theCompany and the I. W. A. officials tentatively agreed upon a newcontract subject to the approval of the international union.Mean-while it was agreed that the closed-shop provisions of the originalcontract remain in force.As noted above, the closed-shop contractbetween the I. W. A. and the Company did not cover employees ofthe sawmill.From the foregoing we are of the opinion that at the present timea unit consisting of all the employees of the Company, as urged bythe I.W. A., is not appropriate.The I. W. A. has confined itsbargaining relations with the Company to the employees of the yardand planing mill. It is apparent, moreover, from its express desirenot to participate in an election confined to employees of the sawmill 4and from its membership showing among such employees, that theI.W. A. does not claim to represent a majority of the sawmill em-ployees.On the other hand, the L. & S. W. has confined its organi-zation activity to the sawmill employees.Under all the circum-stanceswe believe that the unit requested by the L. & S. W. isappropriate for the purposes of collective bargaining.The Company presently employs a number of construction workerswho are engaged in building the Company's new yard and planingmill.The L. & S. W. desires that these construction workers and theCompany's supervisory and clerical employees be excluded from theunit of sawmill employees.5The Company did not object to theexclusion of these employees and we shall exclude them from the unit.We find that all production employees of the Company at its saw-mill, excluding supervisory and clerical employees and constructionworkers, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their; right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.4 See Section VI,infra.5V. R. Christy,the sawmill superintendent,and J H. Knight, the night foreman of thesawmill, as supervisory employees,and 0. E. Burton, Lester Fay, James E. Pullen, RexMorehouse, Ray C. Smith,and Elmer Wolfe, as clerical employees MEADOW VALLEY LUMBER COMPANY119VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.The I. W. A. stated at the hearing that it did not desire to participatein the election if the Board found that the sawmill employees con-stituted an appropriate unit.We shall accordingly exclude theI.W. A. from the ballot.The L. & S. W. requested that the election should not be held untilthe sawmill resumes full operations on both day and night shifts.The L. & S. W. also requested that eligibility to participate in theelection should be determined by the pay roll next preceding the dateof the election.The Company did not object to either request of theL. & S. W. At the time of the hearing, the sawmill had been closedsince November 1940.The Company stated that it intended to com-mence operations within a short time after the hearing.The recordis not clear, however, as to when the sawmill will resume full opera-tions.We shall accordingly direct that the election shall be held assoon as practicable under the direction and supervision of the RegionalDirector for the Twentieth Region, who shall determine in his dis-cretion the time such election shall be conducted to the end that suchelection shall be held when the Company is engaged in normaloperations.We shall further direct that employees eligible to votein the election shall be those employees in the appropriate unit whowere employed during the pay-roll period immediately precedingthe date of the election, subject to such limitations and additions asare set forth in the Direction of Election herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Meadow Valley Lumber Company, MeadowValley, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production employees of the Company at its sawmill, exclud-ing supervisory and clerical employees and construction workers,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela- 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Meadow Valley Lumber Company, Meadow Valley, California,an election by secret ballot shall be conducted at such time as theRegional Director for the Twentieth Region shall determine pursuantto the provisions of Section VI of the Decision herein, under thedirection and supervision of said Regional Director,acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations,among theproduction employees of Meadow Valley Lumber Company,MeadowValley,California,at its sawmill,employed during the pay-roll periodimmediately preceding the date of the election,including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States,or temporarily laid off, but excluding supervisory andclerical employees,construction workers, and those who have sincequit or been discharged for cause,to determine whether or not theydesire to be represented for the purposes of collectivebargaining byLumber and Sawmill Workers,A. F. ofL., Local Union 2626.MR. EDWIN S. SMITH,dissenting :For the reasons stated inMatter of Lewis Lumber Company andInternationalWoodworkers of America, Local Union No. 257, afli-ated with the C. I.0.,6 I would find a single unit consisting of thesawmill and the yard and planing mill employees.°31 N L R B 688